Citation Nr: 0216651	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  96-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the shoulders.

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1995.

This appeal arises from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that, in part, denied entitlement to 
service connection for traumatic arthritis of the shoulders, 
patellofemoral syndrome of the right knee, and keloids on the 
chest.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution of the above issues.  
In January 1998, an RO hearing officer granted service 
connection for keloids on the chest (10 percent) and the 
veteran has expressed no further disagreement with that 
rating.  Thus, the issue of keloids on the chest need not be 
addressed. 

The veteran testified before an RO hearing officer in October 
1996.  He withdrew a request for a hearing before a member of 
the Board.  

In August 2000, the Board remanded the case to the RO for a 
medical examination of the shoulders and for further 
development of the knee claim.  The August 2000 Board 
decision also remanded a claim of entitlement to service 
connection for mechanical neck pain, noting that a notice of 
disagreement had been received but that no statement of the 
case (SOC) had been issued.  The RO issued an SOC in August 
2002; however, the veteran did not submit a VA Form 9, 
Substantive Appeal, with respect to the neck.  Therefore, the 
Board lacks jurisdiction to address that issue.

Since the rating decision on appeal was issued, the veteran 
moved overseas and the claims file was transferred to the 
Washington, D.C. RO.  



FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee arose during 
active service.  

2.  Traumatic arthritis of the shoulders is not substantiated 
by X-rays, did not arise during active service, and has not 
been manifested to a degree of 10 percent or more within one 
year of separation from active service.  

3.  The shoulder joints exhibit full, pain free range of 
motion, bilaterally. 


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2001).

2.  Traumatic arthritis of the shoulders was not incurred 
during active service nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1117, 1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.71a, Diagnostic Codes 5003, 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Factual Background

A.  Right Knee

The veteran's service medical records reflect that in April 
1981 an examiner gave a diagnosis of an acute sprain of the 
right ankle and knee.  No other right knee complaint was 
recorded until the veteran underwent a retirement physical 
examination in May 1995.  On a report of medical history 
dated in May 1995, the veteran reported right knee pain.  An 
examiner noted chronic right patellofemoral pain syndrome.  

In October 1995, the veteran applied for VA disability 
benefits, listing the right knee among other disorders.  He 
reported that the right knee first became a problem for him 
in 1995, but that he had not received any treatment for it.  

VA X-rays of the right knee taken in December 1995 were 
within normal limits; however, during an orthopedic 
examination of the right knee in December 1995, the veteran 
reported a history of right knee pain and stiffness for the 
recent year.  A VA examiner reported right knee crepitation 
during squats but found that the right knee could flex to 150 
degrees.  Some crepitation was also noted under the right 
patella.  The impression was right patellofemoral 
dysfunction, which the examiner felt was probably trauma 
related, although the examiner also noted that there had been 
no history of trauma to the right knee.  

In February 1996, the RO denied the claim of service 
connection for the right knee on the basis that the veteran's 
SMRs did not show any right knee complaint in 1995.  

In October 1996, the veteran testified that he could not 
recall a specific right knee injury during active service, 
but he did recall rough wear and tear on the knee when he was 
in the infantry and he mentioned that he also ran for 22 
years.  He said that he first noticed that the right knee 
ached shortly after retiring from the Army.  

In September 1998, the veteran underwent a VA orthopedic 
examination.  The report notes complaints of bilateral knee 
pain during kneeling and squatting.  X-rays were unremarkable 
but there was slight right patellar tenderness on pressure.  
The diagnosis was patellofemoral pain syndrome, bilateral 
knees, mild.  

In August 2000, the Board remanded the case for development.  
Subsequently, in August 2000, the RO wrote the veteran and 
requested any additional evidence relevant to the case.  

In February 2002, the RO wrote to the veteran advising him of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In August 2002, the RO issued a supplementary statement of 
the case (SSOC) indicating that the veteran's SMRs were 
negative for a diagnosis of a chronic right knee disability.  

B.  Shoulders

The veteran's SMRs are negative for shoulder complaints, 
although there is evidence of a foreign body in the left 
clavicle, for which service connection has been established.  

A DD-214 reflects that the veteran served in the Persian Gulf 
from December 1990 to May 1991.  

In October 1995, the veteran applied for VA disability 
benefits, listing the left collarbone among other disorders; 
however, he did not mention a shoulder disorder. 

In December 1995, a VA orthopedic examiner noted that the 
shoulders had full range of motion but with crepitation on 
rotation.  The examiner offered an impression of mild 
traumatic arthritis of both shoulders, pending X-rays.  X-
rays obtained thereafter showed normal clavicles, but the 
report does not address the shoulder joints themselves. 

Although it is not clear that the veteran ever filed a claim 
for service connection for the shoulders, in its February 
1996 rating decision, the RO denied service connection for 
traumatic arthritis of both shoulders on the basis of no link 
between the current condition and active service. 

In October 1996, the veteran testified that his shoulders 
ached and felt numb at times and at other times lifting 
caused pain.  The veteran could not recall any specific 
shoulder trauma during active service except for a pin that 
penetrated the clavicle area. 

In September 1998, the veteran underwent a VA examination for 
undiagnosed illness.  The veteran reported that he had major 
complaints concerning the knees, back, and heels since 1995, 
but did not mention the shoulders.  In September 1998, the 
veteran also underwent a VA orthopedic examination.  The 
report notes complaints of spine, ankle, knee and foot pains, 
but does not mention the shoulders. 

In August 2000, the Board remanded the case for medical 
evaluation of the shoulders.  Subsequently, in August 2000, 
the RO wrote the veteran and requested any additional 
evidence relevant to the case.  

In February 2002, the RO wrote to the veteran advising him of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The veteran underwent a VA joints examination in May 2002.  
The examiner noted full range of motion in both shoulders and 
also noted that no tenderness could be elicited at either 
joint.  The veteran could strongly abduct each arm.  Deep 
tendon reflexes were normal and equal in the biceps and 
triceps.  There was no motor weakness or sensory loss in the 
upper extremities.  X-rays revealed a condition known as 
"bipartite acromions", which, according to the report, is a 
congenital, asymptomatic abnormality.  The examiner noted 
that there was no evidence of joint disease.  No other 
abnormality was noted.  The examiner concluded that there was 
no evidence of any osteoarthritis of either shoulder.  

In August 2002, the RO issued an SSOC indicating that the 
veteran's SMRs were negative for a chronic shoulder 
abnormality nor had arthritis been shown to be manifested to 
a compensable degree within a year of discharge.




II.  Legal Analysis

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
regarding VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  VA has published regulations 
to implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  With respect to the 
shoulders, the VCAA letter specifically requests that the 
veteran submit any medical evidence of a shoulder condition, 
or treatment for such condition.  The veteran did not submit 
any evidence of a shoulder condition.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases, as defined at 38 C.F.R. § 3.307 and 3.309, 
including arthritis, are accorded special consideration for 
service connection.  Service connection is rebuttably 
presumed where a listed chronic disease is manifested to a 
compensable degree within the first year after service.  
Where a condition is not shown to be chronic, then continuity 
of symptomatology may be required to support the claim.  
38 C.F.R. § 3.303(b).  

A.  Right Knee

The SMRs clearly reflect that in May 1995, shortly before the 
veteran's retirement, an examiner noted chronic right 
patellofemoral pain syndrome ("RPPS").  In December 1995, a 
VA examiner suggested that the condition was related to 
trauma, although the examiner found no specific in-service 
event with which to relate the condition.  Concerning trauma, 
however, the veteran testified that he ran for 22 years in 
service, had served in the infantry, which exposed the knee 
to injury, but had no other specific knee injury.  The Board 
observes that the veteran submitted a claim for the right 
knee shortly after retirement and a VA examiner subsequently 
confirmed right patellofemoral syndrome.  Thus, an in-service 
right knee disorder and continuity of symptomatology after 
active service has been demonstrated.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
it is at least as likely as not that right knee 
patellofemoral syndrome began during active service.  Thus, 
the claim must be granted.  



B.  Shoulders

The current medical evidence reflects that there are no right 
shoulder symptoms.  Although the veteran had bilateral 
shoulder pain in 1995 and 1996, the September 1998 VA 
examination reports do not mention any shoulder complaint and 
the May 2002 examination report specifically noted that the 
shoulders were normal, except for an asymptomatic congenital 
condition.  During that examination, the veteran had full 
range of motion in each arm, the shoulders were pain free, 
and he had full strength in each arm.  Thus, the claim for 
service connection for the shoulders lacks evidence of a 
current disability.  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2001).  Osteoarthritis or 
degenerative arthritis shall be considered to be a chronic 
disease within the meaning of  38 C.F.R. § 3.307.  See 
38 C.F.R. § 3.309 (2001).

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2001).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2001). 

The Board notes that "traumatic arthritis" was diagnosed 
within one year of discharge from active service; however, 
because there is no X-ray evidence of the condition, at no 
time has the condition met the criteria for a disability 
rating of 10 percent or more.  Therefore, the shoulders have 
not meet the requirements for presumptive service connection 
for chronic disease.  

The veteran is a Persian Gulf veteran.  Therefore, the 
statute and regulation specific to the additional provisions 
for service connection for undiagnosed illness should be 
mentioned briefly.  Except as otherwise provided, VA shall 
pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this Section, provided that such disability: (i) Became 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) By history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  (2)  For purposes of this 
Section, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  (3) For purposes of this Section, disabilities 
that have existed for 6-months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 U.S.C.A. § 1117 (West Supp 2002); 38 C.F.R. § 3.317 
(2001).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) Fatigue; 
(2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) sign 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders.  
38 C.F.R. § 3.317(b) (2001). 

With respect to undiagnosed illnesses, because the shoulders 
have not met the criteria for a 10 percent rating at any time 
prior to December 31, 2001, presumptive service connection 
under the undiagnosed illness regulation cannot be granted.  
The Board must therefore find that the preponderance of the 
evidence, including testimonial evidence, is against the 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 1991 & Supp 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

1.  Service connection for right knee patellar femoral 
syndrome is granted.

2.  Service connection for traumatic arthritis of the 
shoulders is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

